    1:21-bk-10080-BPH Doc#: 8 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 1 of 5

Information to identify the case:

                       MISTY ROBERTS                                                          Social Security number or ITIN:      xxx−xx−3280
Debtor 1:
                                                                                              EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:              JAMES DARIN CLEMONS                                                    Social Security number or ITIN:      xxx−xx−5716
(Spouse, if filing)                                                                           EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

United States Bankruptcy Court:     U.S. Bankruptcy Court, District of Montana                    Date case filed for chapter:            13     7/13/21

Case number:          1:21−bk−10080−BPH

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                          10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                       About Debtor 2:
1. Debtor's full name                              MISTY ROBERTS                                                         JAMES DARIN CLEMONS

2. All other names used in the
   last 8 years
                                                   PO BOX 2313                                                           PO BOX 2313
3. Address                                         RED LODGE, MT 59068                                                   RED LODGE, MT 59068
                                                   Bret T Allred                                                        Contact phone 307−271−1034
                                                   Yellowstone Law Group LLC
4. Debtor's  attorney
   Name and address
                                                   117 North Bent Street                                                Email: bret@yellowstonelawgroup.com
                                                   Suite B
                                                   Powell, WY 82435

5. Bankruptcy trustee                              ROBERT G. DRUMMOND                                                   Contact phone 406 761−8600
     Name and address                              PO BOX 1829
                                                   GREAT FALLS, MT 59403                                                Email: Trustee@MTChapter13.com

6. Bankruptcy clerk's office                                                                                             Hours open:
     Documents in this case may be filed                                                                                 8:00AM − 5:00PM
     at this address.                              Room 263 Federal Building
     You may inspect all records filed in          400 North Main
                                                   Butte, MT 59701                                                       Contact phone (406)497−1240
     this case at this office or online at
      https://pacer.uscourts.gov.
                                                                                                                         Date: 7/13/21
                                                                                                                                 For more information, see page 2




Official Form 309I                                         Notice of Chapter 13 Bankruptcy Case                                                    page 1
     1:21-bk-10080-BPH Doc#: 8 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 2 of 5
Debtor MISTY ROBERTS and JAMES DARIN CLEMONS                                                                                             Case number 1:21−bk−10080−BPH

7. Meeting of creditors                                                                                                      Location:
   Debtors must attend the meeting to     August 24, 2021 at 01:10 PM                                                        Video Conference 341 Meeting, Contact
   be questioned under oath. In a joint                                                                                      the case trustee at:,
   case, both spouses must attend.                                                                                           tfloerchinger@mtchapter13.com
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                           Filing deadline: 10/25/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                                 Filing deadline: 9/21/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                                  Filing deadline: 1/10/22
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.

                                           Effective December 1, 2017, certain amendments were made to FED. R. Bankr. P. 3002 including 3002(c)(7). As a result of
                                           these changes, you should review and consult the rules in connection with the preparation and timely filing of any proofs of
                                           claim.



                                           Deadline to object to exemptions:                                                   Filing deadline:        30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                          conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                           meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has not filed a plan as of this date. The last day to object to the plan is 9/14/21. The hearing on confirmation will be held:
                                          Date: 9/28/21, Time: 09:00 AM, Location: 2601 2nd Avenue North, Billings, MT 59101.

10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe
                                           that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                                 page 2
          1:21-bk-10080-BPH Doc#: 8 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 3 of 5
                                                              United States Bankruptcy Court
                                                                   District of Montana
In re:                                                                                                                 Case No. 21-10080-BPH
MISTY ROBERTS                                                                                                          Chapter 13
JAMES DARIN CLEMONS
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0977-1                                                  User: ColeenHan                                                             Page 1 of 3
Date Rcvd: Jul 13, 2021                                               Form ID: 309I                                                             Total Noticed: 36
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 15, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + MISTY ROBERTS, JAMES DARIN CLEMONS, PO BOX 2313, RED LODGE, MT 59068-2313
tr                     + ROBERT G. DRUMMOND, PO BOX 1829, GREAT FALLS, MT 59403-1829
1401158                + Bank of Red Lodge, 401 Broadway Ave N, Red Lodge, MT 59068-9287
1401182                  Billings Clinic, ATTN: Patient Financial Services, PO Box 31797, Billings, MT 59107-1797
1401161                + Cedarwind Homeowner's Association, c/o Patten, Peterman, Bekkeahl & Gr, PO Box 1239, Billings, MT 59103-1239
1401162                + Credit Associates Inc, Po Box 6099, Great Falls, MT 59406-6099
1401166                + G Barclay Corbus, c/o Jaqueline R Papez, Jack G, Connors, Doney Crowley PC, PO Box 1185, Helena, MT 59624-1185
1401168                  Knect, 1000 Mullowney Ln, Billings, MT 59101
1401153                + MISTY ROBERTS, JAMES DARIN CLEMONS, PO Box 2313, Red Lodge, MT 59068-2313
1401169                + Media Collections, Inc. dba JMC, 8948 Canyon Falls Blvd., Ste 200, Twinsburg, OH 44087-1900
1401170                + Midway Rental, c/o Crowley Fleck PLLP, 1667 Whitefish Stage Rd, PO Box 759, Kalispell, MT 59903-0759
1401157                + Montana Department of Revenue, PO Box 7701, Helena, MT 59604-7701
1401172                + Paypal Loans, c/o Enterprise Recovery, LLC, PO Box 481, Malvern, PA 19355-0481
1401173                + Pella Corporation, 102 Main St, Pella, IA 50219-2198
1401174                + Practical Taxes, PO Box 21285, Billings, MT 59104-1285
1401184                + Project Telephone Company, 2457 Main St, Worden, MT 59088-2227
1401175                + Revenue Enterprises Ll, PO Box 441368, Aurora, CO 80044-1368
1401176                + Sean Richards, PO Box 2550, Red Lodge, MT 59068-2550
1401177                  State of Montana, Dept of Labor UI Division, PO Box 6339, Pompeys Pillar, MT 59064
1401181                + Towe, Ball, Mackey, Sommerfeld and, PO Box 30457, Billings, MT 59107-0457

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: bret@yellowstonelawgroup.com
                                                                                        Jul 13 2021 20:53:00      Bret T Allred, Yellowstone Law Group LLC, 117
                                                                                                                  North Bent Street, Suite B, Powell, WY 82435
ust                    + Email/Text: ustp.region18.bs.ecf@usdoj.gov
                                                                                        Jul 13 2021 20:53:00      OFFICE OF THE U.S. TRUSTEE, US DEPT OF
                                                                                                                  JUSTICE, 720 PARK BLVD, STE 220, BOISE,
                                                                                                                  ID 83712-7785
1401154                + EDI: GMACFS.COM
                                                                                        Jul 14 2021 00:58:00      Ally Financial, ATTN: Bankruptcy, PO Box
                                                                                                                  380901, Bloomington, MN 55438-0901
1401155                + Email/Text: bknotices@bankofthewest.com
                                                                                        Jul 13 2021 20:53:46      Bank of the West, ATTN: Bankruptcy, 180
                                                                                                                  Montgomery St, 25th Floor, San Francisco, CA
                                                                                                                  94104-4206
1401159                + EDI: TSYS2.COM
                                                                                        Jul 14 2021 00:58:00      Barclays Bank Delaware, ATTN: Bankruptcy, PO
                                                                                                                  Box 8803, Wilmington, DE 19899-8803
1401160                + EDI: CAPITALONE.COM
                                                                                        Jul 14 2021 00:58:00      Capital One, ATTN: Bankruptcy, PO Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
1401163                + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Jul 13 2021 21:06:46      Credit One Bank, ATTN: Bankruptcy, PO Box
                                                                                                                  98873, Las Vegas, NV 89193-8873
1401164                + Email/Text: collector@creditservice.com
                                                                                        Jul 13 2021 20:53:00      Credit Service Company, ATTN: Bankruptcy, PO
          1:21-bk-10080-BPH Doc#: 8 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 4 of 5
District/off: 0977-1                                                User: ColeenHan                                                       Page 2 of 3
Date Rcvd: Jul 13, 2021                                             Form ID: 309I                                                       Total Noticed: 36
                                                                                                            Box 80908, Billings, MT 59108-0908
1401167                  Email/Text: litbkcourtmail@johndeere.com
                                                                                   Jul 13 2021 20:53:00     John Deere Financial, PO Box 6600, Johnston, IA
                                                                                                            50131-6600
1401165               + EDI: AMINFOFP.COM
                                                                                   Jul 14 2021 00:58:00     First Premier Bank, ATTN: Bankruptcy, PO Box
                                                                                                            5524, Sioux Falls, SD 57117-5524
1401183               + Email/Text: BankruptcyNotices@hughes.com
                                                                                   Jul 13 2021 20:53:00     Hughes Network Systems, LLC, 11717
                                                                                                            Exploration Lane, Germantown, MD 20876-2799
1401156                  EDI: IRS.COM
                                                                                   Jul 14 2021 00:58:00     Internal Revenue Service, P.O. Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
1401171               + EDI: NAVIENTFKASMSERV.COM
                                                                                   Jul 14 2021 00:58:00     Navient, ATTN: Bankruptcy, PO Box 9640,
                                                                                                            Wilkes Barre, PA 18773-9640
1401178               + Email/Text: srsbankruptcy@statesrecovery.com
                                                                                   Jul 13 2021 20:53:00     States Recovery Systems, ATTN: Bankruptcy, PO
                                                                                                            Box 2860, Rancho Cordova, CA 95741-2860
1401179               + EDI: RMSC.COM
                                                                                   Jul 14 2021 00:58:00     Synchrony Bank/Amazon, PO Box 965015,
                                                                                                            Orlando, FL 32896-5015
1401180               + EDI: WTRRNBANK.COM
                                                                                   Jul 14 2021 00:58:00     Target, C/O Financial & Retail Srvs, Mailstop BT
                                                                                                            POB 9475, Minneapolis, MN 55440-9475

TOTAL: 16


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 15, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 13, 2021 at the address(es) listed below:
Name                             Email Address
Bret T Allred
                                 on behalf of Debtor MISTY ROBERTS bret@yellowstonelawgroup.com
                                 clients@yellowstonelawgroup.com;allred.bretr101627@notify.bestcase.com

Bret T Allred
                                 on behalf of Joint Debtor JAMES DARIN CLEMONS bret@yellowstonelawgroup.com
                                 clients@yellowstonelawgroup.com;allred.bretr101627@notify.bestcase.com

OFFICE OF THE U.S. TRUSTEE
                                 ustp.region18.bs.ecf@usdoj.gov

ROBERT G. DRUMMOND
                                 Trustee@MTChapter13.com
                                 kprinzing@MTChapter13.com;tfloerchinger@MTChapter13.com;rdrummond13@ecf.epiqsystems.com
       1:21-bk-10080-BPH Doc#: 8 Filed: 07/15/21 Entered: 07/15/21 22:32:38 Page 5 of 5
District/off: 0977-1                    User: ColeenHan                           Page 3 of 3
Date Rcvd: Jul 13, 2021                 Form ID: 309I                           Total Noticed: 36
TOTAL: 4
